COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                   §
 FRANKIE ROGERS,                                                    No. 08-19-00157-CV
                                                   §
                                   Appellant,                          Appeal from the
                                                   §
 V.                                                              County Court at Law No. 5
                                                   §
 MARY CROSIER,                                                    of El Paso County, Texas
                                                   §
                                   Appellee.                        (TC# 2019DCV1918)
                                                   §

                                     MEMORANDUM OPINION

       Frankie Rogers has filed notice of appeal from an order granting a writ of habeas corpus

for the return of a child. An order granting a writ of habeas corpus for possession of a child is not

appealable. Gray v. Rankin, 594 S.W.2d 409, 409 (Tex. 1980)(per curiam). We sent Appellant

notice that the order is not appealable and gave Appellant an opportunity to file a response showing

that we have jurisdiction. Appellant has not filed any response. Accordingly, we dismiss the

appeal for lack of jurisdiction.



July 5, 2019
                                                YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.